Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 1 of 35 PageID #: 3165




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF INDIANA
                                          INDIANAPOLIS DIVISION

   MONIQUE OUTZEN, individually and on behalf                      )
   of all others similarly situated,                               )
   ROBERT ARDAIOLO, individually and on behalf                     )
   of all others similarly situated,                               )
   MELISSA BARKER, an individual, on behalf of                     )
   herself and all others similarly situated,                      )
                                                                   )
                                      Plaintiffs,                  )
                                                                   )
                                 v.                                )      Case No. 1:20-cv-01286-TWP-MJD
                                                                   )
   KAPSCH TRAFFICCOM USA, INC., and                                )
   GILA, LLC,                                                      )
                                                                   )
                                      Defendants.                  )

                      ENTRY DENYING DEFENDANTS' MOTION TO DISMISS

            This matter is before the Court on a Joint Motion to Dismiss filed by Defendants Kapsch

   TrafficCom USA, Inc. ("Kapsch") and Gila, LLC ("Gila") (collectively, "Defendants"), pursuant

   to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and Local Rule 7-1 (Filing No. 26).

   Plaintiffs Monique Outzen ("Outzen") and Robert Ardaiolo ("Ardaiolo") (collectively,

   "Plaintiffs") initiated this eight-claim action against Defendants for unjust enrichment (Count I),

   money had and received (Count II), fraud (Count III), violation of the Indiana Deceptive Consumer

   Sales Act ("IDCSA") (Count IV), deception or intentional misrepresentation (Count V),

   negligence (including negligent misrepresentation and negligence per se) (Count VI), constructive

   fraud (Count VII), and breach of fiduciary duty (Count VIII) for alleged violations stemming from

   their operation of the electronic toll collection system over the Ohio River bridges. 1 In response,


   1
    Nine days after briefing concluded on this Motion, the Court consolidated this case with a similar one brought by
   Plaintiff Melissa Barker, noting that both involved common questions about like factual allegations (Filing No. 44 at
   1–2). As this Entry only concerns Plaintiffs Outzen and Ardaiolo, neither this procedural step nor Plaintiff Barker will,
   with some limited exception, be discussed at length here.
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 2 of 35 PageID #: 3166




   the Defendants filed a joint Motion to Dismiss, asking the Court to dismiss each of the claims

   asserted in Plaintiffs' Complaint. For the following reasons, the Court denies the Motion to

   Dismiss.

                                         I.    BACKGROUND

          The following facts are not necessarily objectively true, but, as required when reviewing a

   motion to dismiss, the Court accepts as true all factual allegations in the Complaint and draws all

   inferences in favor of Plaintiffs as the non-moving parties. See Bielanski v. County of Kane, 550

   F.3d 632, 633 (7th Cir. 2008).

          RiverLink is a collaborative tolling system instituted by Indiana and Kentucky

   (collectively, "the States") to build, maintain, and improve multiple bridges spanning the Ohio

   River that connect the state and commonwealth. (Filing No. 1-2 at 3.) RiverLink uses all-

   electronic tolling, meaning that tolls are collected one of two non-traditional ways. Id. First, users

   can create Registered Vehicle Accounts ("RVAs") that automatically debit accounts when sensors

   detect their provided transponders traversing the bridges. Id. Second, for motorists without RVAs,

   or for those with RVAs carrying inadequate balances to pay a toll, cameras photograph license

   plate information of the passing cars and Unregistered Vehicle Accounts ("UVAs") are created.

   Id. The drivers of these vehicles, as identified by the Indiana Bureau of Motor Vehicles ("IN

   BMV") or Kentucky Motor Vehicle Licensing ("KY MVL"), will receive an invoice for the unpaid

   toll, known as a "1st Toll Notice," through the mail. Id. at 3–4. If the invoice goes unpaid for

   thirty days, drivers are to be mailed a "2nd Toll Notice," which this time includes an additional

   $5.00 administrative fee/penalty. Id. at 4. If the 2nd Toll Notice is not paid within thirty days,

   drivers will receive a "Violation Notice," which includes the unpaid toll, a $5.00 administrative

   fee/penalty from the 2nd Toll Notice, and an additional $20.00 fee/penalty. Id. If the driver does




                                                     2
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 3 of 35 PageID #: 3167




   not pay the Violation Notice, they will be sent a "Collection Notice," which, in addition to all the

   charges outlined in the Violation Notice, includes an additional $30.00 collections penalty/fee. Id.

   Finally, if a Collection Notice is not paid, additional fees may be assessed, collection efforts

   (including litigation) may be instituted, and a hold may be placed on the vehicle's registration with

   the IN BMV or KY MVL, which can only be lifted upon full payment of the penalty/fee. Id.

           Gila is a limited liability company that offers business process outsourcing services and

   focuses on revenue enhancement services such as toll, driver surcharge programs, and government

   services. Kapsch was awarded the contract to act as the Toll Services Provider ("TSP") for

   RiverLink and later hired Gila to act as its agent to operate the system, which included conducting

   image review, managing accounts and transponders, processing payments, invoicing and video

   billing, processing violations, and conducting collection and court processing services. Id. at 4–5.

           As part of their contract with the States, "Defendants were required to set the due date for

   any 1st Toll Notice for 35 days after the generation of that invoice[,] . . . to allow '5 days for invoice

   generation, quality control and review, and mailing + 30 Days for Customer to make payment.'"

   Id. at 6. Defendants, however, did not follow this protocol, and instead "Gila programmed the

   RiverLink invoicing software to set due dates for just 29 days, or less, after the date on which a

   1st Toll Notice was generated." Id. Moreover, "1st Toll Notices were not reviewed, printed, and

   mailed for days or weeks after generation (if at all)." Id. Defendants concealed this conduct by,

   among other things, programming invoice software "to put an 'Invoice Date' on each 1st Toll

   Notice that was at least one day before the date on which that invoice was generated" and sent

   invoices "in envelopes that utilized a bulk postage process that does not identify the date postage

   was purchased or the envelope was mailed." Id. at 7.




                                                       3
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 4 of 35 PageID #: 3168




          After Outzen used the bridges as a UVA customer, she received a 2nd Toll Notice—but

   never a 1st Toll Notice—and was charged the $5.00 administrative fee/penalty. Id. at 8. Outzen,

   accordingly, was never afforded the appropriate window to pay her toll without a fee. Id. at 8–9.

   Though Ardaiolo also received a 2nd Toll Notice (including the additional $5.00 fee) after using

   the bridges, he, unlike Outzen, was provided a 1st Toll Notice. Id. at 9. However. the notice,

   however, did not comply with the requirement to give him the requisite thirty-five days to pay his

   toll. Id. To avoid incurring additional penalties and fees, both Outzen and Ardaiolo paid the full

   amount due pursuant to their respective 2nd Toll Notices. Id. at 10. Though Outzen received her

   2nd Toll Notice on November 13, 2017, and Ardaiolo received his on April 13, 2017, neither had

   reason to believe that they were "inappropriately and unlawfully charged an administrative fee

   until January of 2020." Id. at 9.

          For their part, Defendants knew "they were not providing the required amount of time in

   calculating a "'Due Date' for notices and invoices to UVA consumers" since RiverLink began. Id.

   at 10. And, since at least 2017, Defendants knew "that they were assessing fees and penalties for

   failure to pay RiverLink invoices that had not actually been printed and mailed". Id. These

   improper assessments resulted in "millions of dollars in fees and penalties" going to Defendants,

   which they have not refunded. Id.

                                       II.   LEGAL STANDARDS

   A.     Motion to Dismiss under Rule 12(b)(1) Standard

          A motion to dismiss under Rule 12(b)(1) challenges the court's subject matter jurisdiction.

   Fed. R. Civ. P. 12(b)(1). The burden of proof is on the plaintiff, the party asserting jurisdiction.

   United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

   other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012) (en banc). "The




                                                    4
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 5 of 35 PageID #: 3169




   plaintiff has the burden of supporting the jurisdictional allegations of the complaint by competent

   proof." Int'l Harvester Co. v. Deere & Co., 623 F.2d 1207, 1210 (7th Cir. 1980). "In deciding

   whether the plaintiff has carried this burden, the court must look to the state of affairs as of the

   filing of the complaint; a justiciable controversy must have existed at that time." Id.

          "When ruling on a motion to dismiss for lack of subject matter jurisdiction under Federal

   Rule of Civil Procedure 12(b)(1), the district court must accept as true all well-pleaded factual

   allegations, and draw reasonable inferences in favor of the plaintiff." Ezekiel v. Michel, 66 F.3d

   894, 897 (7th Cir. 1995) (citation omitted). Furthermore, "[t]he district court may properly look

   beyond the jurisdictional allegations of the complaint and view whatever evidence has been

   submitted on the issue to determine whether in fact subject matter jurisdiction exists." Id. (citation

   and quotation marks omitted).

   B.     Motion to Dismiss under Rule 12(b)(6) Standard

          Similarly, Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss

   a complaint that has failed to "state a claim upon which relief can be granted." Fed. R. Civ. P.

   12(b)(6). When deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true all

   factual allegations in the complaint and draws all inferences in favor of the plaintiff. Bielanski,

   550 F.3d at 633. However, courts "are not obliged to accept as true legal conclusions or

   unsupported conclusions of fact." Hickey v. O'Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

          The complaint must contain a "short and plain statement of the claim showing that the

   pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the United

   States Supreme Court explained that the complaint must allege facts that are "enough to raise a

   right to relief above the speculative level." 550 U.S. 544, 555 (2007). Although "detailed factual

   allegations" are not required, mere "labels," "conclusions," or "formulaic recitation[s] of the




                                                     5
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 6 of 35 PageID #: 3170




   elements of a cause of action" are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581

   F.3d 599, 603 (7th Cir. 2009) ("it is not enough to give a threadbare recitation of the elements of

   a claim without factual support"). The allegations must "give the defendant fair notice of what the

   . . . claim is and the grounds upon which it rests." Twombly, 550 U.S. at 555. Stated differently,

   the complaint must include "enough facts to state a claim to relief that is plausible on its face."

   Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted).

   To be facially plausible, the complaint must allow "the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (citing Twombly, 550 U.S. at 556).

                                           III. DISCUSSION

          Defendants moved to dismiss the Complaint under both Fed. R. Civ. P. 12(b)(1) and

   12(b)(6). The Court will address these contentions in turn.

   A.     Motion under 12(b)(1)

          Defendants argue that Plaintiffs lack standing to pursue their claims (Filing No. 27 at 41).

   To establish standing, a plaintiff must show:

          (1) an "injury in fact," that is, "an invasion of a legally protected interest which is
          … concrete and particularized, and … actual or imminent"; (2) a causal connection
          between the injury and the challenged conduct, meaning that the injury is "fairly
          traceable" to the challenged conduct; and (3) a likelihood "that the injury will be
          redressed by a favorable decision."

   Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 2015) (alterations in original)

   (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). While particularization is

   necessary to establish injury-in-fact, it is not alone sufficient. Spokeo, Inc. v. Robins, 136 S. Ct.

   1540, 1549 (2016). A "concrete" injury must be "de facto," meaning it must actually exist. Id. at

   1548. A plaintiff cannot satisfy the requirement of standing by alleging a bare procedural violation




                                                     6
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 7 of 35 PageID #: 3171




   because a violation of a procedural requirement may result in no harm. Id. at 1550. Standing

   "requires allegations—and, eventually, proof—that the plaintiff [personally] suffered a concrete

   and particularized injury in connection with the conduct about which he complains." Trump v.

   Hawaii, 138 S. Ct. 2392, 2416 (2018); Spokeo, 136 S. Ct. at 1547–48.

             Defendants argue the "Plaintiffs cannot establish that they suffered any injury-in-fact

   relating to their "'Main Class' theory" and that their contentions—in contrast to a case establishing

   standing—"lack any allegations that they lost any personal time in responding to their RiverLink

   toll notices." (Filing No. 27 at 41–42.) Defendants contend that Ardaiolo "does not allege that he

   failed to receive a 1st Toll Notice and therefore paid an unwarranted administrative fee associated

   with the 2nd Toll Notice," thus, his claims are constrained solely to the "'Main Class' theory that

   the Toll Notices sent to Plaintiffs . . . did not provide for a due date that was set 35 days from the

   date on which the Toll Notice was issued." Id. at 42–43. Because "Ardaiolo does not dispute that

   he failed to timely pay the 1st Toll Notice, and that a 2nd Toll Notice therefore was properly

   issued," he has suffered no "harm attributable to the due date listed on the Toll Notices he

   received." Id. at 43. In short, "Ardaiolo has not suffered an injury-in-fact" when nothing in the

   Complaint links his "payment of a $5.00 administrative fee . . . with any actions by Defendants

   that Plaintiffs challenge in the Complaint." Id. The Defendants contend that Outzen lacks standing

   because she does not (and cannot) allege she ultimately paid without being subsequently

   reimbursed and/or credited these very fees. Id. Defendants maintain, "[c]ourts have consistently

   dismissed claims for a lack of standing where, as here, the plaintiff received reimbursement for the

   improper charge alleged." Id. at 44 (citing Polo v. Innoventions Int'l, LLC, 833 F.3d 1193 (9th Cir.

   2016)).




                                                     7
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 8 of 35 PageID #: 3172




          Plaintiffs respond that Defendants' arguments are "irreconcilable with the undisputed fact

   that Plaintiffs each paid Defendants money after being assessed unlawful and fraudulent

   administrative fees." (Filing No. 42 at 11.) They argue that Ardaiolo has standing because he paid

   administrative fees that Defendants charged him and he has not resolved his claims. Id. Because

   "[t]he 1st and 2nd Toll Notices fraudulently concealed from [ ] Ardaiolo that the administrative

   fee was not charged in accordance with Defendants' duties," his subsequent payment represented

   a cognizable injury. Id. at 12. Like Ardaiolo, "Outzen was assessed an administrative fee because

   she did not pay her toll within 29 days after the 'Invoice Date.'" Id. at 13. Moreover, "Defendants

   never mailed her a 1st Toll Notice, but represented to her that they did." Id. Additionally, the

   belated mailing of "a settlement offer in the form of a non-descript $5.00 check," which Outzen

   refused to cash, does not deprive her of standing. Id. at 13–14. Plaintiffs assert that argument goes

   to the affirmative defense of "accord and satisfaction"—that is, the redressing of an injury by

   private agreement—not standing. Id. at 14. In any event, Plaintiffs note that the Supreme Court

   has held that "'an unaccepted settlement offer or offer of judgment does not moot a plaintiff's

   case.'" Id. at 16 (quoting Campbell-Ewald Co. v. Gomez, 136 S.Ct. 633, 672 (2016)). On top of

   this, "[t]he check did not make Ms. Outzen whole, nor did it provide her with the statutory

   damages, treble damages, court costs, interest, attorney fees, or change of the Defendants' business

   practices she sought (and seeks) as relief." Id. at 18.

          Defendants reply that "Ardaiolo . . . has not suffered an injury-in-fact and lacks standing

   to pursue his claims." (Filing No. 43 at 27.) As for Outzen, "she has received all of the relief that

   her claims can support," and "Plaintiffs' arguments regarding accord and satisfaction are irrelevant

   and their cases provide no basis for recasting a standing argument into an accord-and-satisfaction

   defense." Id. Because Outzen has received full reimbursement, Defendants conclude that this




                                                     8
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 9 of 35 PageID #: 3173




   Court "'should not countenance meaningless class actions that benefit no one but the attorneys.'"

   Id. at 28 (quoting Fast v. Cash Depot Ltd., 296 F. Supp. 3d 998, 1006 (E.D. Wis. 2017)).

          Plaintiffs have sufficiently pled that they have suffered "a concrete and particularized

   injury in connection with the conduct about which [they] complain[ ]." Trump, 138 S. Ct. at 2416.

   Simply put, and as thoroughly discussed throughout this Entry, Plaintiffs would not have paid the

   additional $5.00 administration fees if not for the deficient notices sent them that never provided

   them the appropriate period in which to pay their tolls. Moreover, as for "reimbursement" of

   Outzen, as she explains, that belated payment did not provide her "with the statutory damages,

   treble damages, court costs, interest, attorney fees, or change of the Defendants' business practices

   she sought (and seeks) as relief." (Filing No. 42 at 18.) Defendants' 12(b)(1) Motion is denied as

   to their contention concerning standing.

   B.     Motion under 12(b)(6)

          The Defendants' Motion under Rule 12(b)(6) first asserts four broad arguments: (1) that

   Plaintiffs' "Main Class theory" fails as a matter of law, (2) that Plaintiffs did not provide the

   requisite notice before bringing their claims, (3) that the statute of limitations bars certain claims,

   and (4) that Plaintiffs have failed to state actionable claims for damages because they do not allege

   recoverable damages (Filing No. 27 at 2). The Court will address these four arguments first.

          The Motion also divides and attacks Plaintiffs' eight claims under four categories: (1)

   Unjust Enrichment and Money Had and Received; (2) Fraud-related Claims (Fraud, Violation of

   the IDCSA, Deception/Intentional Misrepresentation, and Constructive Fraud); (3) Negligence;

   and (4) Breach of Fiduciary Duty (Filing No. 27 at 2–3). Since Defendants' arguments for

   dismissal are organized around these categories, the Court will adopt them for clarity and discuss

   them after examining the initial four contentions outlined above.




                                                     9
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 10 of 35 PageID #: 3174




          1.      "Main Class Theory"

          Defendants argue that Plaintiffs' theory that they were "deprived of their purported right to

   have 35 days to pay any invoices" fails because any "right" was not conferred on them: that

   timeline was established between the States and the Defendants as part of the "'framework for the

   design, implementation, and operational protocols for the RiverLink Toll Collection System.'"

   (Filing No. 27 at 21.) Because Plaintiffs were not party to this agreement, Defendants contend

   that they cannot maintain any cause of action to enforce it. Id. at 21–22. Moreover, Plaintiffs have

   no private right of action to assert a claim when the Indiana "Administrative Code includes specific

   enforcement mechanisms relating to the regulation of the roads." Id. at 22 (citing 135 Ind. Admin.

   Code 4-9-1 et seq.; Doe #1 v. Indiana Dept of Child Servs., 81 N.E.3d 199, 204 (Ind. 2017) ("When

   a statute expressly provides one enforcement mechanism, courts may not engraft another.")).

   Additionally, 135 Ind. Admin. Code sections 4-9-1 and 4-10-1 provide that the toll operator shall

   send an initial invoice "specifying a due date not later than thirty (30) days after the date the

   invoice is received" and "[o]utstanding tolls and fees specified in a violation notice shall be due

   and payable not more than thirty (30) days after receipt of the violation notice." Id. (emphasis

   Defendants'). Instead of supporting Plaintiffs' argument, "the Administrative Code provides that

   consumers shall have no more than 30 days after receipt of the notice to pay such fees." Id. at 23

   (emphasis Defendants'). Finally, Defendants argue that Plaintiffs fail to "allege how they were

   possibly damaged by the alleged use of an incorrect due date on their toll notices" because they

   neither "dispute they incurred the underlying tolls" nor "claim they were misled into believing they

   had to make any payments before they were due or were somehow damaged by that." Id.

          In response, Plaintiffs argue that Defendants are required, under both contract and the

   Indiana Administrative Rules, to follow the agreement that they provide motorists thirty days to




                                                   10
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 11 of 35 PageID #: 3175




   pay a 1st Toll Notice following receipt (Filing No. 42 at 19). This requirement becomes "the

   standard of care that Defendants must follow in fulfilling their common law duties to Plaintiffs."

   Id. at 20. Because Defendants flouted the regulatory code, they argue, "Plaintiffs are in the same

   position as a plaintiff who asserts negligence for failing to adhere to a building code or running a

   red traffic signal." Id. In that latter case, for example, if a plaintiff is hurt, "the injured party sues

   the motorist for breaching their common law duty to operate their vehicle with reasonable care and

   the violation of the statute constitutes breach of that duty." Id. at 21. Instead of maintaining claims

   pursuant to agreements to which they are not parties, Plaintiffs instead use them "to evidence the

   clear liability that exists for claims they have stated." Id. In other words, the "Administrative

   Code need not confer a private right of action for Plaintiffs to rely on its violation as breach of

   duty" when "Plaintiffs allege that Defendants owe and breached common law duties, and that the

   [pertinent agreements merely] evidence the standard of care." Id. at 22. Additionally, even though

   Defendants claim to be part of a "heavily regulated" industry, the Administrative Code chapter

   they cite in support "contains no enforcement mechanism against Defendants (or anyone else) at

   all for improperly charged administrative fees and penalties." Id. at 23. Further, Plaintiffs need

   not be a party to an agreement to use it as evidence for their common law breach claims—their

   claims do not sound in contract, and privity is not required to create duties under tort. Id. "Finally,"

   Plaintiffs conclude, Defendants violate the Administrative Code by failing to specify a due date

   "in accordance with the specifications" of agreements. Id. at 23–24 (citing 135 I.A.C. § 4-9-1(a)).

   135 I.A.C. section 4-9-2 requires Defendants to impose fees "in accordance with the procedures

   set forth in the" agreement. Id. at 24. Since the agreement "specifically contemplate[s] 5 days for

   quality control and mailing, and 30 days for payment," Defendants have violated the

   Administrative Code "[b]y setting Plaintiffs' due date to 29 days after generation." Id.




                                                      11
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 12 of 35 PageID #: 3176




          In reply, Defendants argue that since Plaintiffs are not a party to, and do not have a private

   right of action under, any agreement between the States and Defendants or the Administrative

   Code, they cannot bring their claim as "third party beneficiaries." (Filing No. 43 at 10–11.)

   Nothing in these regulations allow Plaintiffs to enforce them against the Defendants, and "[h]ad

   the legislature intended consumers be permitted to sue to enforce the terms of [agreements]

   between the States and the toll service provider, it would have expressly allowed for a private right

   of action." Id. Additionally, "Plaintiffs do not cite any legal authority to support their claim that

   Defendants" owed them "a separate legal duty to provide them with at least 30 days' notice from

   the date they received a 1st Toll Notice." Id. (emphasis Defendants'). And while "non-compliance

   with a regulatory requirement may evidence breach of a duty," the cases Plaintiffs cite due not

   hold that regulations establish that a duty exists in the first place. Id. at 13 (emphasis added).

   Moreover, Plaintiffs "have not identified any alleged facts indicating that they suffered harm" from

   any supposed tightened payment deadline, with the most they offer being that "Ardaiolo has

   standing to pursue his claims against Defendants." Id. (emphasis Defendants'). In fact, Plaintiffs

   "do not identify any relief that the Court could order that would redress any purported harm." Id.

   at 14. Because Ardaiolo did not "timely pay [his] toll (even by Plaintiffs' definition of 'timely'),"

   he suffered no harm because he missed the alleged even later deadline to pay. Id. Finally, because

   his contentions fall under only this theory, the "Court should dismiss the Complaint as to

   Ardaiolo." Id. at 43.

          Plaintiffs do not bring this as a contract action to enforce any provisions of an agreement.

   Instead, they reference language contained therein to "set the standard" of a preexisting purported

   common law duty of care—just like, as Plaintiffs note, motorists do when pointing to traffic codes

   following vehicular accidents (see Filing No. 42 at 21). So, this is not grounds for dismissal. The




                                                    12
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 13 of 35 PageID #: 3177




   Court notes that on March 9, 2021, Defendants filed a Motion for Leave to File Notice of

   Supplemental Authority in Support of their Motion to Dismiss Plaintiffs' Complaint, which the

   Court now grants (Filing No. 109). The Plaintiffs opposed that Motion but, in the alternative,

   requested leave to respond, which the Court also now grants (Filing No. 111). Having granted the

   parties leave and reviewed their respective arguments, the Court finds that the supplemental

   authority, Endsley v. City of Chicago, 230 F.3d 276 (7th Cir. 2000), does not bolster Defendants'

   argument. 2

             As for harm, though Defendants argue that Ardaiolo suffered no injury, according to the

   facts as pled, he was not provided the opportunity to timely pay the toll: he was never informed

   of the correct timeline to pay the 1st Toll Notice after receipt and his 2nd Toll Notice was created

   before the appropriate thirty-five-day period following the 1st Toll Notice's generation (Filing No.

   1-2 at 10). But Plaintiffs allege that these actions led to Ardaiolo paying the inappropriately

   assessed $5.00 administration fee to avoid further charges and penalties, including a vehicle

   registration hold by the BMV and actions by a collections agency. Id. For these reasons, the

   Defendants' Motion is denied as to their "Main Class theory" contentions.

            2.        Notice

            Defendants argue that Plaintiffs cannot maintain a cause of action against them "because

   they have not provided the requisite notice to the [States] before attempting to litigate their claim

   and, further, have not exhausted their administrative remedies prior to filing their Complaint."

   (Filing No. 27 at 23.) Defendants argue that Plaintiffs seek to "circumvent" a notice requirement



   2
     Though Endsley involved motorists suing after they were charged tolls for crossing a bridge, the plaintiffs there
   alleged that a city's later use of the revenue violated federal transportation statutes. Id. at 279–280. In holding that the
   pertinent statutes did not provide the plaintiffs with private rights of action to bring their claims, the Seventh Circuit
   reasoned that "[a]ny violation of the provision's mandates will be handled by the Secretary of Transportation, not
   private citizens." Id. at 281. Here, of course, Plaintiffs' claims arise from Indiana's common law and the IDCSA, and
   they do not seek to enforce purportedly violated federal statutes (see Filing No. 111-1 at 12).


                                                               13
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 14 of 35 PageID #: 3178




   by suing them—but Defendants "perform toll operating services on behalf of and at the State[s']

   direction, and collect toll fees and remit them directly to the State[s]." Id. at 23–24. Other courts

   have determined, Defendants conclude, that "such attempts to end run the notice requirements that

   state governments require are not permissible and are grounds for dismissal." Id. at 24 (citing

   Watson v. Univ. of Utah Med. Ctr., 75 F.3d 569, 574–75 (10th Cir. 1996); United States ex rel.

   Burlbaw v. Regents of the New Mexico State Univ., 324 F. Supp. 2d 1209, 1214–15 (D.N.M.

   2004)).

             In response, Plaintiffs argue that the Indiana Supreme Court has indicated that the argument

   made by the Defendants—that Plaintiffs should have given notice to the States before suing

   Defendants—"is 'a farce.'" (Filing No. 42 at 24 (quoting Veolia Water Indianapolis, LLC v. Nat'l

   Trust Ins. Co., 3 N.E.3d 1, 11 (Ind. 2014) (quotation omitted))). Because Indiana's Tort Claims

   Act—which provides the notice provision cited by Defendants—"is in derogation of common law,

   [ ] it is construed narrowly." Id. (citing F.D. v. Ind. Dep't of Child Servs., 1 N.E.3d 131, 140 (Ind.

   2013)). Since Defendants are none of the entities contemplated by the Tort Claims Act—and

   instead are independent contractors hired by the States to execute a limited function—they are not

   embraced by the Act when there is no "'legislative intent to shield or provide special protections

   to for-profit enterprises . . . because they provide services to a governmental entity.'" Id. at 26

   (quoting Harrison v. Veolia Water Indianapolis, LLC, 929 N.E.2d 247, 253 (Ind. Ct. App. 2010)).

             Defendants do not reply to Plaintiffs' response. Plaintiffs' assert they are in a position no

   different than a private utility that maintains Indiana’s water supply or a private prison operator

   that runs its prisons, neither of which are governmental entities under the ITCA. See Kader v. Dep't

   of Corr., 1 N.E.3d 717, 729 (Ind. Ct. App. 2013) (private prison not subject to ITCA); Harrison,

   at 255 (privately owned water utility not subject to ITCA); see also Veolia, 3 N.E.3d at 12




                                                      14
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 15 of 35 PageID #: 3179




   (privately owned water utility not instrumentality of state). Because "the Tort Claims Act only

   applies to (1) the State of Indiana; (2) the State of Indiana's political subdivisions; and (3) public

   employees," id. at 24 (citing Kader at 728) (emphasis removed), the Plaintiffs did not have to

   provide notice to the States before commencing suit against the Defendants. Accordingly,

   Defendants' Motion is denied as to that contention.

          3.      Statute of Limitations

          Defendants argue that "Plaintiffs' claims for unjust enrichment, breach of fiduciary duty,

   and violation of the IDCSA are each barred by the two-year statute of limitations applicable to

   these claims." (Filing No. 27 at 24.) Plaintiffs filed their Complaint in 2020, "more than two years

   after receiving the Toll Notices purportedly giving rise to their claims" in 2017. Id.

          In response, Plaintiffs argue that, "[e]ven accepting that Defendants' claims that Plaintiffs'

   equitable, breach of fiduciary, and IDCSA claims are subject to two-year statutes of limitations

   with no discovery rule," the Complaint does not state the date that Plaintiffs paid the Defendants,

   which is when their "claims arose." (Filing No. 42 at 26.) In any event, Plaintiffs maintain,

   "Defendants' assertions fail" for five additional reasons. Id. at 27. First, "Plaintiffs' unjust

   enrichment claim has a six-year statute of limitations, and their money had and received claim has

   a three-year statute of limitations." Id. (citing King v. Terry, 805 N.E.2d 397, 400 (Ind. Ct. App.

   2004) (unjust enrichment); Ind. Code § 26-1-3.1-118(g) (money had and received). Second,

   because "Plaintiffs did not know or have reason to believe that they were inappropriately charged

   until January of 2020," the discovery rule tolled their claim for breach of fiduciary duty until that

   time." Id. at 27–28 (citing City of E. Chi. Second Century, Inc., 908 N.E.2d 611, 618 (Ind. 2009)).

   Third, because Plaintiffs assert the same claims as that of Barker (which was filed within the 2-

   year putative timeline), the applicable statutes of limitation were tolled because "'the




                                                    15
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 16 of 35 PageID #: 3180




   commencement of a class action suspends the applicable statute of limitations as to all asserted

   members of the class who would have been parties had the suit been permitted to continue as a

   class action.'" Id. at 28 (quoting American Pipe & Construction Co. v. Utah, 414 U.S. 538, 554

   (1974)). Fourth, "Defendants' fraudulent concealment of their misconduct also tolled the statute of

   limitations for Plaintiffs' claims." Id. at 29 (citing Malachowski v. Bank One, Indianapolis, 590

   N.E.2d 559, 563 (Ind. 1992)). Fifth and finally, "[t]he statute of limitations is also tolled by the

   doctrine of equitable estoppel" because Defendants used "literally false information," insisted

   "that first toll notices were actually '2nd Toll Notices,'" and represented "that their Toll Notices

   were being sent under the color of law and subject to statutory penalties." Id. at 30–31 (citing

   Kenworth of Indianapolis, Inc. v. Seventy-Seven Ltd., 134 N.E.3d 370, 383 (Ind. 2019)).

          In reply, Defendants argue that "Plaintiffs plead themselves out of court by alleging that

   the deceptive act providing the basis for their IDCSA claims appeared on notices dated April 13,

   2017 and November 13, 2017." (Filing No. 43 at 15.) Moreover, the unjust enrichment claim is

   governed by a two-year statute of limitations because "the conduct that forms the basis of the

   unjust enrichment claim is also the subject of a statutory claim" bound by that limitations period.

   Id. at 15–16. Additionally, the Barker Complaint did not toll, at the very least, claims not asserted

   in that prior case. Id. at 16–17. Further, the discovery rule did not toll the statute of limitations

   when "ordinary diligence would make clear that the fees associated with the 2nd Toll Notice could

   not be charged until after the 1st Toll Notice was provided." Id. at 17. Finally, "[s]imply alleging

   a claim for fraud does not invoke tolling based on concealment unless the defendant took

   affirmative acts of concealment calculated to mislead and hinder plaintiff from obtaining

   information relating to the claim." Id. at 18 (citing Forth v. Forth, 409 N.E.2d 641, 645 (Ind. Ct.




                                                    16
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 17 of 35 PageID #: 3181




   App. 1980)). Similarly, equitable tolling does not extend the limitations period when "Plaintiffs

   have not alleged any disability, lack of information, or other circumstances that prevented them

   from filing their claims in a timely manner." Id. at 19–20 (citing Monger v. Purdue Univ., 953 F.

   Supp. 260, 266 (S.D. Ind. 1997)).

          Though Defendants correctly assert that that the statute of limitations would ordinarily start

   running when the Plaintiffs received their respective offending Toll Notices in 2017, fraudulent

   concealment delays "accrual of an action and the commencement of the limitations period when

   the defendant has concealed the existence of the cause of action from the plaintiff." Malachowski,

   590 N.E.2d at 563. This "concealment need not be done through affirmative acts where there is a

   fiduciary or confidential relationship giving rise to a duty to disclose material information between

   the parties." Forth, 409 N.E.2d at 645. Because Plaintiffs' Complaint sufficiently alleges that the

   two parties were in a fiduciary relationship, see infra Subsection II.B.8, their claims were tolled

   through Defendants' purported fraudulent concealment, and Defendants' Motion is denied as to

   that contention.

          4.      Damages

          Defendants argue that "Plaintiffs do not plead facts demonstrating that they have suffered

   a cognizable injury." (Filing No. 27 at 25.) Specifically, "Ardaiolo never alleges that he failed to

   receive a 1st Toll Notice; therefore, he does not appear to challenge the imposition of a $5.00

   administrative fee." Id. For her part, "Outzen has received reimbursement of all fees at issue."

   Id. Additionally, "Plaintiffs cannot rely on time spent responding to toll notices to survive

   dismissal" when their "Complaint lacks any allegations relating to lost personal time," and the

   amount at issue is a mere "trifle." Id. at 25–26 (citing Kieffer v. Trockman, 56 N.E.3d 27, 35 (Ind.

   Ct. App. 2016)).




                                                    17
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 18 of 35 PageID #: 3182




           In response, Plaintiffs merely write in a footnote that although "Defendants also assert that

   Plaintiffs were not damaged by Defendants' decision to charge unlawful and fraudulent

   administrative fees[,] . . . Plaintiffs paid Defendants money because of fraudulent charges and,

   thus, suffered injury." (Filing No. 42 at 23 n.12.) The Court agrees: Plaintiffs sustained injury

   when they paid the purportedly inappropriately assessed additional administration fees. Any later

   effort by Defendants to reimburse Outzen does not absolve them of the harm already committed,

   and Defendants' Motion is denied as to this contention.

          5.      Unjust Enrichment and Money Had and Received

          Count I of the Complaint alleges Unjust Enrichment based on the "amounts paid for

   penalties and/or administrative fees assessed or invoiced to Plaintiffs and members of the putative

   class." (Filing No. 1-2 at 15.) Count II alleges Money Had and Received on the same grounds. Id.

   at 15. To plead a claim for unjust enrichment under Indiana law, a plaintiff must establish that "a

   measurable benefit has been conferred on the defendant under such circumstances that the

   defendant's retention of the benefit without proper payment would be unjust." Zoeller v. E. Chi.

   Second Century, Inc., 904 N.E.2d 213, 220 (Ind. 2009). Indiana courts have articulated three

   elements for this claim: "(1) a benefit conferred upon another at the express or implied consent of

   such other party; (2) allowing the other party to retain the benefit without restitution would be

   unjust; and (3) the plaintiff expected payment." Kohl's Indiana, L.P. v. Owens, 979 N.E.2d 159,

   167-68 (Ind. Ct. App. 2012) (citing Woodruff v. Ind. Family & Soc. Serves. Admin., 964 N.E.2d

   784, 791 (Ind. 2012), cert. denied). To bring a "money had and received" claim, the plaintiff must

   satisfy three similar requirements: (1) the defendant receives money, (2) from the plaintiff, (3)

   under such circumstances that in equity and conscience ought not be retained by the defendants.

   Lawson v. First Union Mortg. Co., 786 N.E.2d 279, 283–84 (Ind. Ct. App. 2003).




                                                   18
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 19 of 35 PageID #: 3183




          Defendants argue that "Plaintiffs here offer nothing but conclusory terms parroting the

   elements of the cause of action." (Filing No. 27 at 26.) "Moreover," Defendants continue, "the

   relevant contracts confirm that the entirety of toll revenues, including the administrative fees at

   issue, went to the States of Kentucky and Indiana, and were not retained by" the Defendants. Id.

   at 27. These contracts were incorporated by reference in the Complaint, so their terms should

   control over these contradictory and conclusory "non-factual allegations." Id. (citation omitted).

   The "common denominator" of these two claims—that Defendants retained Plaintiff's money—"is

   missing from the Complaint." Id. at 28. Finally, "Plaintiffs' allegation that Gila has the right to

   receive a 10% contingency fee from monies recovered pursuant to a Collections Notice does not

   assist Plaintiffs" because they do not allege that they paid this enhanced fee. Id. (citation removed).

          In response, Plaintiffs argue that payment of the $5.00 administrative fee "conferred a

   direct benefit to Defendants and other benefits, including contract revenue, increased profits, lower

   overhead, and evidence of success." (Filing No. 42 at 32.) Plaintiffs note that "Defendants do not

   dispute that Plaintiffs paid them, nor do they dispute that they retained Plaintiffs' money for a

   period of time before transferring it to Indiana and Kentucky." Id. "This," Plaintiffs contend, "is a

   classic example of a conferred-benefit." Id. Even so, despite Defendants arguing that they are

   free from liability for these claims "because they eventually transferred Plaintiffs' money to

   Indiana and Kentucky," this argument is not only outside the pleadings, but Defendants may not

   "avoid liability by simply tossing a plaintiff's conferred-benefit to another entity as if it were a hot

   potato." Id. at 33. "In any event," Plaintiffs argue, "payment to Defendants not only enriched

   them for the period they retained the money, it allowed them to balance their account sheets with

   Indiana and Kentucky without using their own funds." Id. Plaintiffs conclude by noting that their




                                                     19
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 20 of 35 PageID #: 3184




   "money benefitted Defendants by helping Defendants perform and be paid for their work." Id. at

   34.

          In reply, Defendants argue that Plaintiffs "have not alleged any recoverable damages and

   offer nothing more than conclusory allegations." (Filing No. 43 at 20.) Moreover, Plaintiffs merely

   "offer conclusory allegations that Defendants 'received the money' and were conferred a 'benefit.'"

   Id. And, in fact, these conclusory assertions "contradict the documents incorporated by reference

   in the Complaint." Id. at 20–21. In addition to asking the Court to disregard new allegations put

   forward in their response brief, Defendants insist that the Court should look to the contracts

   incorporated in the Complaint to "confirm that the entirety of toll revenues, including the

   administrative fees at issue were not retained by" the Defendants. Id. at 21. Finally, insofar as

   Plaintiffs argue that Defendants received indirect benefits from receipt of improper administrative

   fees, these claims require direct, monetary benefits. Id.

          Even accepting that the revenue from improperly charged administrative fees eventually

   flowed to the States (and thus was not forever "retained" by the Defendants), no element for the

   claims of unjust enrichment and money had and received requires a defendant to hold any

   impermissibly acquired money in perpetuity. See Zoeller, 904 N.E.2d at 220; Lawson, 786 N.E.2d

   at 283–84. In other words, liability accrues when the transfer of a benefit or money occurs, and a

   plaintiff need not demonstrate continued retention by a defendant to maintain these claims. To so

   require would, as Plaintiffs note, permit a defendant to "avoid liability by simply tossing a

   plaintiff's conferred-benefit to another entity as if it were a hot potato." (Filing No. 42 at 33.)

   Because Plaintiffs' Complaint, as pleaded, sufficiently alleges all the elements of the claims,

   Defendants' Motion to Dismiss Plaintiffs' Unjust Enrichment (Count I) and Money Had and

   Received (Count II) claims is denied.




                                                   20
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 21 of 35 PageID #: 3185




          6.      Fraud-related Claims

          Plaintiffs assert four fraud-related claims: Count III: Fraud, Count IV: Violation of the

   IDCSA, Count V: Deception/Intentional Misrepresentation, and Count VII: Constructive Fraud

   (Filing No. 1-2 at 17–19, 21–22). Fed. R. Civ. P. 9(b) states, "In alleging fraud or mistake, a party

   must state with particularity the circumstances constituting fraud or mistake. Malice, intent,

   knowledge, and other conditions of a person's mind may be alleged generally." If a claim rests on

   deceptive conduct, the complaint must meet Rule 9(b)'s heightened pleading standard. The

   Seventh Circuit has interpreted this particularity requirement to mean the complaint must identify

   the "who, what, when, where, and how" of the alleged fraud. Benson v. Fannie May Confections

   Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019) (citing Vanzant v. Hill's Pet Nutrition, Inc., 934

   F.3d 730, 736 (7th Cir. 2019)). The parties dispute, among other things, whether the Complaint

   meets this standard about these four claims.

          Defendants argue that—contradicting the requirement to plead scienter above that of a

   simple allegation—"Plaintiffs here do not allege any facts that could support a finding that

   Defendants acted willfully or intentionally." (Filing No. 27 at 28–29). Moreover, because

   "Plaintiffs proceed on the basis of an incurable deceptive act for which notice is not necessary,"

   id. at 30, Plaintiffs' allegation of an "incurable deceptive act under the IDCSA must specifically

   be pled with particularity" too, id. at 32. And this IDCSA claim requires proof that a deceptive act

   "'was done as part of a scheme, artifice or device with the intent to defraud or mislead,'" which

   Plaintiffs have not pled. Id. at 33 (quoting McCormick Piano & Organ Co. v. Geiger, 412 N.E.2d

   842, 849 (Ind. Ct. App. 1980). Defendants argue that willful intent is not plausible here, because

   "Defendants do not retain administrative fees" and "2nd Toll Plaintiffs" were informed that they

   only owed the $5.00 administrative fee if they failed to pay a 1st Toll Notice. Id. at 32–33.




                                                    21
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 22 of 35 PageID #: 3186




          Defendants additionally contend that "Plaintiffs rely on a handful of conclusory statements

   relating to their receipt of 2nd Toll Notices" to establish their fraud-related claims. Id. at 30.

   Defendants argue that "Plaintiffs fail to allege an actual misrepresentation" because the 2nd Toll

   Notices did not state that Plaintiffs had received 1st Toll Notices. Id. Without these explicit

   statements, Defendants maintain, the claims rely on the implication that a 1st Toll Notice was sent.

   Id. "This type of 'implicit representation' is not actionable under the IDCSA," argue the

   Defendants. Id. at 30–31. Additionally, Defendants argue, "Plaintiffs fail to identify any facts

   suggesting that each of the Defendants (let alone specific employees of each Defendant) made any

   alleged misrepresentations." Id. at 31. Without identifying the specific "who" under heightened

   pleadings standards, Plaintiff's fraud-related claims must fail. Id. at 32 (citing Uni*Quality, Inc. v.

   Infotronx, Inc., 974 F.2d 918, 924 (7th Cir. 1992)).

          Defendants further argue that the constructive fraud count fails to establish the requisite

   duty owed under those types of claims. Id. at 34. First, pertinent contracts establish that Defendants'

   fiduciary duty is to "'institute all necessary and proper mechanisms for custody and administration

   over funds and revenues,'" which has nothing to do with any duty that Defendants had in "mailing

   of toll notices." Id. (citation omitted). In any event, "a party cannot rely on a contractual

   relationship to create a duty."' Id. (citing Morgan Asset Holding Corp. v. CoBank, ACB, 736

   N.E.2d 1268, 1273 (Ind. Ct. App. 2000)). Alternatively, Defendants argue that Plaintiffs have not

   pled facts showing any "special relationship" between the parties. Id. This relationship is ordinarily

   "a fiduciary or confidential one between the parties," but Plaintiffs are "equally, if not better,

   equipped [than Defendants] to confirm when and whether they received their Toll Notices." Id. at

   35.




                                                     22
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 23 of 35 PageID #: 3187




           In response, Plaintiffs argue that their "Complaint (1) identifies multiple instances where

   Defendants have made literally false representations to Plaintiffs; (2) explains how Defendants

   concealed their conduct from Plaintiffs; (3) explains that Defendants' conduct is widespread and

   has been occurring for several years; (4) alleges that Defendants' conduct is willful and ongoing;

   and (5) pleads several incentives for Defendants' conduct." (Filing No. 42 at 34 (citations

   omitted).) Plaintiffs contend that Defendants falter by asserting "that the Complaint does not allege

   actual misrepresentation and that 'implicit representation' is not actionable under the IDCSA." Id.

   The Complaint asserts "actual" misrepresentation, argue Plaintiffs, by alleging "that (1) failure to

   pay a 1st Toll Notice within 30 days of their 'Invoice Date' was a violation of Indiana law and

   subject to penalty; (2) the administrative fees charged in the 2nd Toll Notice were charged in

   compliance with Indiana law; [and] (3) for Ms. Outzen, that the '2nd Toll Notice' was actually the

   second toll notice she received." Id. at 34–35. And, in any event, the IDCSA explicitly applies to

   implicit misrepresentations. Id. at 35 (citing Ind. Code § 24-5-0.5-3(a)). Additionally, while

   Defendants take issue with Plaintiffs making joint claims against them, "Gila is responsible for

   creating and sending notices, while Kapsch is responsible for oversight and is subject to vicarious

   liability." Id. (citing Barker, 1:19-CV-987-TWP-MJD, 2020 U.S. Dist. LEXIS 94857, at *30).

   Moreover, even though Rule 9(b) does not require a Plaintiff to plead intent, the Complaint alleges

   "that Defendants' conduct is willful and concealed from the public, and that Defendants have

   incentive to deceive the public regarding their billing practices." Id. "Finally," Plaintiffs conclude,

   the constructive fraud claim survives when the Complaint alleges that "contract provisions assume

   a fiduciary duty to users of the Riverlink Toll System such as Plaintiffs" and "Plaintiffs are forced

   to rely entirely on Defendants to treat them fairly" when the parties are in a "buyer-seller

   relationship." Id. at 36.




                                                     23
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 24 of 35 PageID #: 3188




           In reply, Defendants argue that Plaintiff's Complaint "only shows one purported

   misrepresentation to Outzen." (Filing No. 43 at 22; see Filing No. 1-2 at 7 (alleging that the Invoice

   Date "was inexplicably set for a date before even the date on which the invoice was generated as

   an electronic image (let alone the date on which it was subsequently reviewed, printed and/or

   mailed)").) Moreover, the Complaint—contradicting Rule 9's heightened pleading requirements—

   too generally alleges "that Defendants did not send appropriate notices during a period of three

   years," as do the "collective, in-the-aggregate references to 'Defendants' or 'Defendant' (without

   specifying which one).". Id. at 22. And because "Plaintiffs have had the benefit of discovery from

   the Barker case," Defendants argue, they should be able to meet Rule 9's more-demanding

   particularity requirements. Id. at 23 (emphasis removed). Defendants also argue that, as for the

   IDCSA claim, Plaintiff's "newly-raised allegation"—that failing to pay a 1st Toll Notice within 30

   days of an invoice date violated Indiana law—does not apply to Outzen (because she alleges she

   never received a 1st Toll Notice) and the claim, in any event, is not a misrepresentation when

   Indiana Code section 9-21-3.5-9 instructs that owners of motor vehicles driven through a tollway

   "shall pay the proper toll or user fee" and failure to do so constitutes a moving violation. Id. at

   23–24. On top of these deficiencies, "without having ple[]d this misrepresentation in the

   Complaint, Plaintiffs fail to plead fraud with particularity" or requisite "intent to defraud or

   mislead." Id. at 24. Additionally, Defendants argue that Plaintiffs miss the mark by also alleging

   (again, for the first time in their brief) that Defendants improperly represented that "the

   administrative fees charged in the 2nd Toll Notice were charged in compliance with Indiana law"

   when 135 Ind. Admin. Code section 4-9-2 provides that "Failure of a motorist to pay a toll by an

   applicable due date shall result in the imposition of fees." Id. And, again, Plaintiffs "not only failed

   to plead this statement in their Complaint, but failed to plead facts satisfying IDCSA's requirement




                                                     24
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 25 of 35 PageID #: 3189




   that Defendants made this representation with an intent to defraud or mislead." Id. Finally,

   Defendants conclude that the "2nd Toll Notice" received by Outzen did "not state that she was

   provided the 1st Toll Notice or when; it simply assesse[d] a $5.00 administrative fee." Id. at 24–

   25. This is merely an unactionable "implication that the 1st Toll Notice must have been provided

   to Outzen—because the 2nd Toll Notice was called '2nd.'" Id. at 25 (citing Sims v. New Penn Fin.

   LLC, No. 15-cv-0263, 2016 WL 6610835, at *5 (N.D. Ind. Nov. 8, 2016)).

          Plaintiffs' fraud-related claims will not be dismissed. First, Defendants' contention that the

   claims do not sufficiently specify the "who" under Rule 9's heightened standard fails: the

   Complaint explicitly alleges that Kapsch hired Gila "to act as its agent and act on its behalf to

   provide [the] various services" at issue here and that "Kapsch is vicariously liable for all actions,

   omissions, negligence, willful misconduct, or breach of law or contract, of [Gila] in performing

   services relating to the RiverLink system." (Filing No. 1-2 at 4–5.) Plaintiffs, then, clearly specify

   that Gila directly committed the alleged misconduct, with Kapsch variously liable in turn. See id.

   at 4 (alleging that Gila, as Kapsch's agent, was responsible for "image review, account and

   transponder management, payment, processing, invoicing and video billing, violation processing,

   and collection and court processing services, relating to RiverLink").

          Regarding Defendants' contention that Plaintiffs have failed to allege that any

   "misrepresentation" occurred, Plaintiffs adequately contend, for example, that Defendants

   misrepresented to them both on the 2nd Toll Notice that the $5.00 administrative fee was

   appropriately assessed. And as for any deficiency in the IDCSA claim relying on an "implication"

   that a 1st Toll Notice was sent, Indiana Code section 24-5-0.5-3(a) clearly applies to "both implicit

   and explicit misrepresentations." (Emphasis added). And these representations—whether implicit

   or explicit—were unfair, abusive, and deceptive when Outzen's reasonable interpretation of the




                                                    25
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 26 of 35 PageID #: 3190




   Notice was material to her decision to pay the additional fee. See generally James R. Strickland,

   Note, David's Sling: The Undetected Power of Indiana's Deceptive Consumer Sales Act, 51 Ind.

   L. Rev. 211, 219, 219 n.74, 220, 226 (analyzing the IDCSA's categorical bars on "unfair, abusive,

   or deceptive" acts, omissions, or practices). Moreover, though Defendants contend that Plaintiffs

   failed to adequately plead "intent to defraud or mislead" in their Complaint, Rule 9 instructs that

   "[m]alice, intent, knowledge, and other conditions of a person's mind may be alleged generally."

   Fed. R. Civ. P. 9(b). In any event, the Complaint alleges a calculated scheme devised by

   Defendants manifesting their clear intent to mislead motorists into paying unwarranted additional

   fees (see, e.g., Filing No. 1-2 at 8; see also Filing No. 27 at 33 (arguing that Plaintiffs have not

   alleged a "scheme, artifice or device" under the IDCSA).

          Finally, as for duty owed in a constructive fraud claim, this obligation arises from "the

   existing relationship between the parties," which must be "confidential or fiduciary in nature."

   McKibben v. Hughes, 23 N.E.3d 819, 826 (Ind. Ct. App. 2014). In brief, "Indiana recognizes two

   types of confidential relationships—those in which a fiduciary relationship arises by operation of

   law between the litigating parties, and those in which a confidential relationship in fact is shown

   to exist." Id. (quotation omitted). This second type of relationship "may arise where the facts of a

   given case show a relation of trust and confidence justifying one in relying thereon, even where

   there is no legal presumption of such trust." Id. at 827 (quotation omitted). So, aside from

   determining whether a fiduciary relationship exists by operation of law, because determining

   "whether a confidential relationship exists is one of fact to be determined by the finder of fact,"

   Kalwitz v. Estate of Kalwitz, 822 N.E.2d 274, 281 (Ind. Ct. App. 2005) (citation omitted), resolving

   this issue at this motion to dismiss phase is inappropriate.




                                                    26
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 27 of 35 PageID #: 3191




           Defendants' 12(b)(6) Motion to Dismiss is denied as to Plaintiffs' claims of Fraud (Count

   III), Violation of the IDCSA (Count IV), Deception or Intentional Misrepresentation (Count V),

   and Constructive Fraud (Count VII).

           7.      Negligence

           Count VI of Plaintiffs' Complaint alleges negligence, including accusations of negligent

   misrepresentation and for negligence per se (Filing No. 1-2 at 19–20). To succeed on a negligence

   claim under Indiana law, a plaintiff must prove three elements: (1) a duty owed to the plaintiff by

   the defendant, (2) a breach of the duty, and (3) an injury proximately caused by the breach of duty.

   Yost v. Wabash Coll., 3 N.E.3d 509, 515 (Ind. 2014).

           Defendants argue that Plaintiffs' negligence claim should be dismissed because, on top of

   lacking any "actual" misrepresentation, the economic loss doctrine bars the claim (Filing No. 27

   at 35). Defendants maintain that, under binding Indiana precedent, "'a defendant is not liable under

   a tort theory for any purely economic loss caused by its negligence (including, in the case of a

   defective product or service, damage to the product or service itself)—but . . . a defendant is liable

   under a tort theory for a plaintiff's losses if a defective product or service causes personal injury or

   damage to property other than the product or service itself.'" Id. at 36 (quoting Indianapolis-

   Marion Cty. Pub. Library v. Charlier Clark & Linard, P.C. (IMCPL), 929 N.E.2d 722, 729 (Ind.

   2010). Because "Plaintiffs have not alleged any property damage or personal injury," Defendants

   contend their negligence claim should fail. Id. Moreover, an exception to this general rule—that

   negligent misrepresentation claims are not subject to the economic loss doctrine—fails because

   that tort is recognized "in limited circumstances involving the employer-employee context or in a

   professional setting involving brokers, attorneys, abstractors, and surveyors, or other professionals

   'whose primary function is to render actionable professional opinion.'" Id. at 36–37 (quoting Darst




                                                     27
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 28 of 35 PageID #: 3192




   v. Illinois Farmers Ins. Co., 716 N.E.2d 579, 584 (Ind. Ct. App. 1999)). Additionally, "Plaintiffs

   fail to adequately allege that Defendants owed a duty of care to Plaintiffs." Id. at 38. The

   "conclusory allegations" of Plaintiff—that Defendants had a duty to use care when invoicing

   Plaintiff—"are insufficient to establish a legal duty." Id. In other words, the Complaint wholly

   "fails to identify any specific 'applicable law' or provision in 'Defendants' contracts' that

   purportedly shows or gives rise to this actionable duty." Id. (citing Ryan v. TCI

   Architects/Engineers/Contractors, Inc., 72 N.E.3d 908, 914 (Ind. 2017)). And though Plaintiffs

   "attempt to shore up their duty of care allegations by asserting Defendants committed negligence

   per se," that doctrine cannot "'satisfy the duty element of a negligence claim.'" Id. at 39 (quoting

   Stachowski v. Estate of Radman, 95 N.E.3d 542, 544–45 (Ind. Ct. App. 2018)). Defendants also

   note that, relevant to this negligence per se contention, "Plaintiffs fail to cite any statute or

   regulation that Defendants purportedly violated, making it impossible" to determine Defendants'

   liability under negligence per se. Id. Defendants conclude that because Plaintiffs also "failed to

   adequately state their respective claims under the IDCSA," a violation of that statute cannot

   undergird their negligence per se claim. Id.

          In response, Plaintiffs argue that the economic loss doctrine does not apply to their

   negligence claims, noting that "Indiana courts rarely, if ever, apply the economic loss doctrine

   outside of the product liability and construction law context." (Filing No. 42 at 37 (citing A.I.

   Credit Corp. v. Legion Ins. Co., 265 F.3d 630, 636 (7th Cir. 2001)).) This doctrine, Plaintiffs argue,

   only applies "when damage is suffered 'through loss of value, or use of the thing sold, or the cost

   of repairing it.'" Id. (quoting KB Home Ind., Inc, v. Rockville TBD Corp., 928 N.E.2d 297, 305

   (Ind. Ct. App. 2010)). Here, Plaintiffs maintain that they "do not allege any damage to 'the product

   or service itself' or 'failure of the product or service to perform as expected.'" Id. (citing IMCPL,




                                                    28
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 29 of 35 PageID #: 3193




   929 N.E.2d at 728). Instead, they merely seek "recoupment of administrative fees—additional

   property that is totally divorced from the quality or value of the toll roads." Id. at 37–38. Thus, this

   loss is not "the type of economic loss contemplated by the doctrine." Id. at 38. Moreover, Plaintiffs

   are not in a "chain of contracts" with Defendants, which is an important factor in applying the

   doctrine. Id. (citing IMCPL, 929 N.E.2d at 728, 736, 740, 741). None of "the principles behind the

   economic loss doctrine—'(1) to maintain the fundamental distinction between tort law and contract

   law; (2) protect commercial parties' freedom to allocate economic risk by contract; and (3) to

   encourage the party best situated to assess the risk [of] economic loss, the commercial purchaser,

   to assume, allocate, or insure against that risk'"—apply to this case. Id. (quoting KB, 928 N.E.2d

   at 304 (quotation omitted)). Plaintiffs are not "commercial parties," have "no contract with

   Defendants," and are in "far worse position to assess economic loss than Defendants." Id. at 38–

   39. In any event, even if the doctrine applied, the negligence claim "fall[s] into the negligent

   misrepresentation exception," permitting it to survive dismissal. Id. at 39. As for duty, Plaintiffs

   contend that they allege Defendants owe "common law duties arising from the contractual

   obligations they have specifically assumed and their relationship with Plaintiffs." Id. at 36.

           In reply, Defendants continue to argue that the economic loss doctrine bars Plaintiffs'

   negligence claim, contending that "Plaintiffs' interpretation of the economic loss doctrine is overly

   narrow and misinterprets Indiana law." (Filing No. 43 at 25.) Regardless of the industry,

   Defendants argue, Indiana cases preclude "tort liability for purely economic loss." Id. (quoting

   Corry v. Jahn, 972 N.E.2d 907, 916 (Ind. Ct. App. 2012)). Because "Plaintiffs have alleged nothing

   more than disappointed commercial expectations with their toll experience," Defendants maintain,

   "the economic loss doctrine applies." Id. (citing JMB Mfg., Inc. v. Child Craft, LLC, 799 F.3d 780,

   785 (7th Cir. 2015)). Moreover, Defendants argue that "Plaintiffs' chain of contracts argument also




                                                     29
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 30 of 35 PageID #: 3194




   misses the mark" because there are "'compelling' reasons for applying the economic loss rule

   beyond the immediate parties to the underlying contracts." Id. at 26 (citing IMCPL, 929 N.E.2d at

   736). Defendants conclude that the "negligence misrepresentation exception" also does not apply

   because "Indiana courts only recognize [that tort] in limited circumstances, none of which apply

   here." Id. Indeed, Defendants argue, "[e]xtending the exception to a relationship between the

   provider of tolling services and consumers would be unprecedented." Id. at 27 (citing Pain Ctr. of

   SE Indiana, LLC v. Origin Healthcare Sols. LLC, No. 13-cv-0133-RLY, 2014 WL 6750042, at *7

   (S.D. Ind. Dec. 1, 2014); Prairie Prod., Inc. v. Agchem Div.-Pennwalt Corp., 514 N.E.2d 1299,

   1304 (Ind. Ct. App. 1987)).

          While Defendants urge that the economic loss "doctrine is not limited to products liability

   and construction law contexts" (Filing No. 43 at 25), they cite a case in support that involved a

   "construction contract" where the "[t]he damages claimed are for economic loss, that is, costs of

   repair and replacement of the defective product and diminution in the value of the product because

   it is inferior in quality," Corry, 972 N.E.2d at 917 (emphases added). Similarly, the seminal Indiana

   Supreme Court case applying the economic loss doctrine—IMCPL, 929 N.E.2d 722—also

   involved faulty construction, this time of an underground garage, see id. at 725 (noting that an

   expert confirmed "there were several construction and design defects in the Library parking

   garage"). Though IMCPL noted that the doctrine ordinarily arises in "the products liability

   context," it determined that construction claims are "'nonetheless subject to the economic loss

   doctrine'" because they, like products liability cases, evoke the broader framework of claims "'that

   a product or service did not perform as expected,'" which are "'best left to contract law remedies.'"

   Id. at 737 (quoting Gunkel, 822 N.E.2d at 155). Here, that same aim does not animate the claim—

   that is, Plaintiffs do not maintain that a product or service did not meet their expectations; rather,




                                                    30
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 31 of 35 PageID #: 3195




   they claim that they should have never been charged the administrative fees in the first place. In

   other words, "'[t]he central theory underlying'" the economic loss doctrine—"'that the law should

   permit the parties to a transaction to allocate the risk that an item sold or a service performed does

   not live up to expectations'"—does not apply here. Id. (quoting Gunkel, 822 N.E.2d at 155)

   (emphasis added). The doctrine, then, does not bar this negligence claim. See KB, 928 N.E.2d at

   304 (agreeing "that the principles underlying application of the economic loss doctrine to tort

   actions are (1) to maintain the fundamental distinction between tort law and contract law; (2)

   protect commercial parties' freedom to allocate economic risk by contract; and (3) to encourage

   the party best situated to assess the risk [of] economic loss, the commercial purchaser, to assume,

   allocate, or insure against that risk") (quotation omitted).

          As for duty owed, Plaintiffs' Complaint alleges that "Defendants had a duty to use care

   when invoicing Plaintiffs and other members of the putative Class in a manner that was accurate

   and in accordance with the notice and fee provisions required of Defendants by applicable law and

   Defendants' contracts." (Filing No. 1-2 at 20.) At this 12(b)(6) stage—where the Court accepts all

   allegations as true—Plaintiffs need not, despite Defendants' protestations, allege more or point to

   specific contractual language evincing Defendants' intent to assume a duty of care in this context.

   Cf. Ryan v. TCI Architects/Engineers/Contractors, Inc., 72 N.E.3d 908, 914 (Ind. 2017)

   (examining particular contractual provisions concerning assumption of duty when reviewing trial

   court's grant of summary judgment). Similarly and finally, Plaintiffs' contention of negligence per

   se may proceed as they have, at this stage, asserted adequate allegations under the IDCSA. See

   supra Subsection III.B.6.




                                                     31
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 32 of 35 PageID #: 3196




          Defendants' arguments that the Court should dismiss Plaintiffs' negligence claim are

   unavailing. Therefore, their 12(b)(6) Motion to Dismiss is denied as to Plaintiffs' claim for

   Negligence (Count VI).

          8.      Breach of Fiduciary Duty

          The last claim alleged in the Complaint is for Breach of Fiduciary Duty (Filing No. 1-2 at

   22–23). "A claim for breach of fiduciary duty in Indiana requires proof of three elements: (1) the

   existence of a fiduciary relationship; (2) a breach of the duty owed by the fiduciary to the

   beneficiary; and (3) harm to the beneficiary." Farmers Elevator Co. of Oakville, Inc. v. Hamilton,

   926 N.E.2d 68, 79 (Ind. Ct. App. 2010).

          Defendants argue that "Plaintiffs' conclusory allegations fail to allege the existence of a

   fiduciary relationship between them and Defendants." (Filing No. 27 at 40.) Specifically, there is

   no "direct connection and relationship of trust and confidence between the two parties." Id. (citing

   Cincinnati Life Ins. Co. v. Grottenhuis, No. 2:10-cv-00205-LJM-WGH, 2011 WL 1107114, at *6

   (S.D. Ind. Mar. 23, 2011)). The agreement under which Defendants operate RiverLink "imposes

   fiduciary obligations only with respect to the deposit and transmittal of funds," which "has nothing

   to do with" Plaintiffs' claims focusing "on the purported notice requirements for generating and

   mailing toll invoices." Id. And even if the two were related, "a party cannot rely on a contractual

   relationship to create a duty." Id. at 41 (citing Matter of Woldman, 92 F.3d 546, 547 (7th Cir.

   1996)). Defendants argue that Plaintiffs have not pled (nor can they plead) any facts indicating

   that either Plaintiff lacked knowledge regarding their receipt of the first invoice, or that they were

   dependent on Defendants' knowledge or expertise. Id.

          In response, Plaintiffs argue that "Defendants' fiduciary duty is explicitly recognized by

   the Toll Services Agreement." (Filing No. 42 at 40 (quotation omitted).) And though Defendants




                                                    32
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 33 of 35 PageID #: 3197




   cite "Indiana case law discussing the requirements of a fiduciary duties created by operation of

   common law[, t]hese cases evidence when a fiduciary duty is created independent of a specific

   contractual undertaking." Id. at 41. Here, Plaintiffs maintain, "Defendants explicitly assumed

   their fiduciary duty in return for compensation." Id. And this assumption "was priced into

   Defendants' contract in an arm's length negotiation between parties with equal bargaining power."

   Id.

          The Complaint alleges that "[i]n their roles fulfilling the duties of the TSP, Defendants

   assumed and owed a fiduciary duty to Plaintiffs and members of the putative Class as users of the

   RiverLink Toll Bridges." (Filing No. 1-2 at 22.) Again, at this 12(b)(6) stage, Plaintiffs need not

   assert more to sufficiently allege that Defendants owed them a fiduciary duty. In any event, as the

   Court previously recognized, "The Toll Services Agreement specifically says that Defendants, as

   the Toll Service Providers 'shall have a fiduciary duty to the Joint Board, the States' Parties and

   the users of the Bridges, and shall institute all necessary and proper mechanisms for custody and

   administration of the tolls.'" Barker v. Kapsch Trafficcom USA, Inc., No. 1:19-cv-987-TWP-MJD,

   2020 WL 2832092, at *12 (S.D. Ind. June 1, 2020) (emphasis added) (citation omitted).

          Because the Court finds that the Complaint contains sufficient allegations to bring a claim

   for Breach of Fiduciary Duty against Defendants, their 12(b)(6) Motion to Dismiss that claim

   (Count VIII of the Complaint) is denied.

                                        IV.    CONCLUSION

          A motion to dismiss pursuant to Rule 12(b)(6) does not test whether the plaintiff will

   prevail on the merits but instead whether the claimant has properly stated a claim. See Scheuer v.

   Rhodes, 416 U.S. 232, 236 (1974). For the foregoing reasons, the Court GRANTS Defendants'

   Motion for Leave to File Notice of Supplemental Authority in Support of their Motion to Dismiss




                                                   33
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 34 of 35 PageID #: 3198




   Plaintiffs' Complaint (Filing No. 109) and also GRANTS Plaintiff's Alternative Motion for Leave

   to Respond to Defendants Notice of Supplemental Authority in Support of their Motion to Dismiss

   Plaintiffs' Complaint (Filing No. 111). The Court DENIES, however, Defendants' Joint Motion to

   Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) as to all claims (Filing No. 26). All eight

   of Plaintiffs' claims remain pending for trial.

          SO ORDERED.

   Date: 3/10/2021

   DISTRIBUTION:

   Jacob R. Cox
   COX LAW OFFICE
   jcox@coxlaw.com

   Jonathon Noyes
   WILSON KEHOE & WININGHAM
   JNoyes@wkw.com

   William E. Winingham
   WILSON KEHOE & WININGHAM
   winingham@wkw.com

   Manuel Herceg
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
   mherceg@taftlaw.com

   Steven T. Henke
   HACKMAN HULETT LLP
   shenke@taftlaw.com

   Tammara Danielle Porter
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
   tporter@taftlaw.com

   Tracy Nicole Betz
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
   tbetz@taftlaw.com

   Vivek Randle Hadley
   TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)



                                                     34
Case 1:20-cv-01286-TWP-MJD Document 115 Filed 03/10/21 Page 35 of 35 PageID #: 3199




   vhadley@taftlaw.com

   Irina Kashcheyeva
   FOLEY & LARDNER LLP
   ikashcheyeva@foley.com

   Jonathan W. Garlough
   FOLEY & LARDNER LLP
   jgarlough@foley.com

   Michael D. Leffel
   FOLEY & LARDNER LLP
   mleffel@foley.com

   Robert H. Griffith
   FOLEY & LARDNER LLP
   rgriffith@foley.com




                                        35
